Case 3:16-bk-02232-JAF Doc110 Filed 06/12/19 Page1of2

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

www.flmb.uscourts.gov

In re: Chapter 11
PREMIER EXHIBITIONS, INC., et al., Case No.: 3:16-bk-002232-PMG

Debtors.
/

NOTICE OF APPEARANCE AND
REQUEST FOR NOTICE AND SERVICE OF PAPERS

PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010(b) of the Federal Rules

of Bankruptcy Procedure and Section 1109(b) of the Bankruptcy Code, the undersigned

attorneys hereby give notice of appearance as counsel for Mark A. Sellers and Jack F. Jacobs,

and requests that all notices, pleadings and correspondence which are required to be given in this

case and all papers served or required to be served in this case be given to and served upon the

undersigned at the addresses and electronic mail addresses set forth below.

[REMAINDER OF PAGE INTENTIALLY LEFT BLANK]

ADAMS AND REESE LLP
Case 3:16-bk-02232-JAF Doc110 Filed 06/12/19 Page 2 of 2

a

er AeNN
by | (SY NL

\\ John T. Rogekson, II /~
Florid 832839 >

John.rogerson@atrlaw.coin-----—
Jamie W. Olinto

Florida Bar No. 0085179
jamie.olinto@arlaw.com
Thomas P, White

Florida Bar No.: 112776

Tom. white@arlaw.com

501 Riverside Avenue, Suite 601
Jacksonville, FL 32202

(904) 355-1700

(904) 355-1797 (facsimile)

 

 

and

ROBINSON CURLEY P.C,
Alan F, Curley

Illinois Bar No.: 6190685
acurley@robinsoncurley.com
Alan R. Dolinko

Illinois Bar No.: 06193228
adolinko@robinsoncurley.com
300 South Wacker Drive, Suite 1700
Chicago, IL 60606

(312) 663-3100

(312) 663-0303 (facsimile)

 

Attorneys for Mark A. Sellers,
Jack H. Jacobs, and Sellers Capital, LLC

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that I caused the foregoing Notice of Appearance and Request for

Service of Papers to be served using the Court’s CM/ECF system to those parties registered to

   

receive electronic notices of filing in this case this 12th dayof June, 2019,

a | le
fo /

\

 
